ORDER
1 1 On de novo consideration of the paperwork on file and of the transeript and record of proceedings before the Professional Responsibility Tribunal's assigned trial panel, the court finds that the applicant established by clear and convincing proof that:
(1) he is a person of ethical fitness,
(2) he has not engaged in the unauthorized practice of law since 27 June 1995 when his name was stricken from the Roll of Attorneys for noncompliance with mandatory continuing legal education requirements and for non-payment of dues, and
(8) the applicant faithfully continued to follow current developments in the law and is sufficiently abreast of intervening changes to qualify for reinstatement without examination.
4 2 The applicant's license to practice law in the State of Oklahoma shall stand reinstated upon his payment of the assessed costs of this proceeding in the sum of $522.28.
All Justices concur.